Citation Nr: 1015796	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying the veteran's claims 
for service connection for PTSD and for a TDIU.  

In his August 2009 statement, the Veteran reasonably raises 
claims for increase for his service-connected disabilities, 
wherein he indicated that there had been a substantial 
worsening of such disorders since July 2009.  Those matters 
have not to date been adjudicated and, as such, the Board is 
without jurisdiction to consider those matters.  They are 
therefore referred to the RO for appropriate action.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited 
consideration has followed.  

The issues of entitlement to service connection for PTSD and 
entitlement to a TDIU prior to July 2008 are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, which stem 
from a single, inservice accident, include a depressive 
disorder, degenerative disc disease of the lumbosacral and 
cervical spine, degenerative arthritis of the right ankle, 
and a post-phlebitic syndrome of the right lower leg; a 
combined disability evaluation of 10 percent was in effect 
prior to December 2007, a 50 percent evaluation from December 
2007, and a 60 percent evaluation from July 2008.  

2.  The Veteran has a high school education and some college-
level training and past work experience as a painter and 
temporary laborer, with all work ceasing in October 2005.  

3.   The Veteran's service-connected disabilities, alone, 
preclude him from engaging and retaining substantially 
gainful employment, consistent with his education and work 
history.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular TDIU for 
the period from July 2008, forward, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.340, 3.341, 
4.16(a) (2009).  

2.  The criteria have been met for referral to the Director, 
Compensation and Pension Service of the issue of whether a 
TDIU is warranted on an extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  3.340, 3.341, 4.16(b) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  In the instant decision the Board 
does not deny any benefit sought.  Hence, even if there has 
been a defect in notice or some failure on the part of VA to 
assist the Veteran, he has not been prejudiced by such 
failure at this time.  There is therefore no need to provide 
discussion as to whether VA has met its obligation in this 
regard.    

In this appeal, the Veteran argues that he is entitled to a 
TDIU, citing the severity of his multiple service-connected 
disabilities and their functional limitations, and medical 
opinion evidence substantiating such assertion.  The Board 
concurs.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent 
disability or one 40 percent disability in combination, 
disabilities of a common etiology or from a single accident 
are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id. For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted to the Director, Compensation and Pension Service, 
for extraschedular consideration.  

In the matter at hand, service connection has been 
established for various disabilities resulting from a single 
inservice accident aboard ship when the Veteran was thrown 
about by a wave that enveloped his vessel, including a 
depressive disorder, evaluated as 30 percent disabling; 
degenerative disc disease of the lumbar spine, evaluated as 
20 percent disabling; degenerative arthritis of the right 
ankle, evaluated as 20 percent disabling; degenerative disc 
disease of the cervical spine, evaluated as 10 percent 
disabling; and a post-phlebitic syndrome of the right low 
leg, evaluated as 10 percent disabling.  A combined 
disability evaluation of 10 percent remained in effect from 
June 1978, a 50 percent rating from December 2007, and a 60 
percent rating from July 23, 2008.  

Hence, as of July 2008, the issue of whether a TDIU has been 
met falls under subsection (a) of § 4.16.  Prior to that 
time, the issue falls under subsection (b) of that 
regulation.  

The question thus presented by this appeal is whether the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  

Information of record is to the effect that the Veteran 
completed high school and some college-level courses and 
previously worked as a painter and most recently in a 
temporary job as a greeter at a golf course working just a 
couple of hours daily.  Full-time employment reportedly 
ceased in October 2005.  

The fact that the Veteran's service-connected disabilities 
were 50 and 60 percent disabling during the period in 
question signifies recognition by VA that there is present 
resulting disability and a corresponding industrial 
impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are 
not dispositive of the question of whether service-connected 
disabilities preclude the Veteran from securing and following 
a substantially gainful occupation.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In this instance, while the RO has determined in the first 
instance that the Veteran is not rendered unemployable on the 
basis of his service-connected disabilities, there is 
substantial evidentiary support for the grant of the 
requested benefit.  The evidence favoring TDIU entitlement is 
provided by a VA physician who undertook a joints examination 
involving the Veteran in March 2009, finding that the 
veteran's physical disabilities resulted in many functional 
impairments and employment-related limitations.  The examiner 
determined that the Veteran was able to sit for only ten to 
twenty minutes at a time and stand for not more than ten 
minutes at any point.  In addition to the need to change 
positions frequently, the examiner noted that the Veteran was 
able to lift only five to ten pounds.  From this standpoint, 
the Veteran was found by the examiner to be unemployable, 
although the examiner conceded that sedentary employment with 
frequent position changes may be feasible.  A companion VA 
mental status evaluation by another examiner in March 2009 
disclosed what was described as mild symptoms of a depressive 
disorder, notwithstanding notations that long-term memory and 
concentration were grossly impaired and that the veteran's 
thought processes and communication skills were impaired.  It 
was also the psychiatric examiner's conclusion that there was 
an occasional decrease in work efficiency, in addition to 
intermittent periods in which the Veteran was unable to 
perform occupational tasks.  

To the extent that the Veteran's service-connected physical 
disabilities render him unemployable or possibly capable of 
modified sedentary employment, based on the medical opinion 
obtained on the VA joints examination in March 2009, the 
additional limitations imposed by his service-connected 
depression, set forth by the VA psychiatric examiner in March 
2009, are found to further limit his employment capabilities 
to the point that he is rendered unable to secure or follow a 
substantially gainful occupation.  Such inability is due 
exclusively to his service-connected disabilities and is not 
effectively countered by any other evidence of record.  

Therefore, the Board finds that since July 2008 the Veteran 
has met the schedular requirements for a TDIU and this 
benefit must be granted.  Prior to July 2008, the Veteran's 
disability picture meets the requirements for referral to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  That referral has not yet been made.  In the 
REMAND section of the instant document, the Board remands the 
matter of entitlement to a TDIU prior to July 2008 to the 
RO/AMC for referral to the Director, Compensation and Pension 
Service for extraschedular consideration.  

ORDER

A TDIU is granted for the period from July 23, 2008, forward, 
subject to those provisions governing the payment of monetary 
benefits.


REMAND

Referral for extraschedular consideration

Having determined that the Veteran has been unable to secure 
and follow a substantially gainful occupation by reason of 
service connected disabilities since prior to July 23, 2008, 
on remand the RO/AMC must submit to the Director, 
Compensation and Pension Service , for extraschedular 
consideration the Veteran's case with regard to a TDIU prior 
to July 23, 2008.  The RO/AMC must include a full statement 
as to the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on this issue.  

PTSD claim

Although the RO granted service connection for depressive 
disorder in a July 2009 rating decision, additional 
development is needed to adjudicate whether service 
connection is warranted for PTSD, a different psychiatric 
disorder and the disorder for which the Veteran has sought 
service connection.  

Received by the RO in August 2009 were VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, wherein the Veteran requested 
that the RO obtain examination and treatment records from a 
private medical provider for the period from April 2009 to 
August 2009 and VA treatment records from the Medical Center 
and Outpatient Clinic in Denver, Colorado, where he reported 
having received monthly care for various disorders, including 
PTSD.  No attempt to obtain the records in question was 
thereafter made by RO personnel and VA is obligated under its 
duty to assist the Veteran in obtaining all pertinent 
evidence to undertake efforts to obtain the referenced 
examination and treatment records.  Remand for the retrieval 
of those records is required.  

Of record is a report of a March 2009 VA mental diseases 
examination.  In that report the examiner states that the 
Veteran does not fit the diagnostic criteria for PTSD.  
However, because there is no supporting rationale for this 
conclusion; the Board finds the report, under the facts of 
this case, to be inadequate.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  On remand the report and the claims 
file should be returned to the examiner for an explanation as 
to the examiner's conclusion.  If the examiner who conducted 
the March 2009 examination is not available, the Veteran 
should be afforded the opportunity for another VA examination 
to determine if he has PTSD due to the confirmed inservice 
stressor.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Submit to the Director, Compensation 
and Pension Service the matter of whether 
a TDIU is warranted on an extraschedular 
basis for the period prior to July 23, 
2008.  This submission must include a 
full statement as to the Veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on whether a 
TDIU should be awarded on an 
extraschedular basis for the period prior 
to July 23, 2008

2.  Undertake any further action that may 
be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence are still needed to substantiate 
his claim for service connection for 
PTSD.  

3.  Obtain all examination and treatment 
records from Susan Brace, RH, PhD, PsyD, 
at the Evergreen Professional and 
Technical Center in Evergreen, Colorado, 
compiled from April 2008 to the present 
for inclusion in the Veteran's claims 
folder.  If the records are not obtained, 
obtain a negative reply, if possible, and 
associate evidence of the efforts to 
obtain the records and the negative reply 
with the claims file and inform the 
Veteran of the inability to obtain the 
records in accordance with the 
requirements of such notice found at 
38 C.F.R. § 3.159(e).  

4.  Obtain for inclusion in the Veteran's 
claims folder all pertinent VA treatment 
records, not already on file, including 
those compiled at the VA Medical Center 
in Denver, Colorado, and its affiliated 
Lakewood Outpatient Clinic, since July 
2009.  

5.  After completing the above 
development, and any other development 
deemed appropriate, return the claims 
file, including a copy of the March 2009 
VA mental disease examination, to the 
examiner who examined the Veteran at that 
time.  The examiner is asked to review 
the report and the claims file and state 
a conclusion as to whether the Veteran 
meets the DSM-IV criteria for PTSD based 
on the verified inservice stressor.  The 
RO/AMC must provide the examiner with a 
summary of the verified inservice 
stressor.  The examiner must provide an 
explanation as to why the Veteran does or 
does not meet (as the case may be) the 
DSM-IV criteria for PTSD.  

If the examiner who examined the Veteran 
in March 2009 is not available, the 
RO/AMC must ensure that the Veteran is 
provided an opportunity for another VA 
examination to determine if he suffers 
from PTSD as the result of the verified 
inservice stressor.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
RO/AMC must provide the examiner the 
summary of the verified inservice 
stressor.  any additional, confirmed 
stressor or stressors, and the examiner 
should be instructed that only these 
events may be considered for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner is asked to provide an opinion 
as to whether the Veteran suffers from 
PTSD due to the verified inservice 
stressor and must explain his or her 
conclusion as to why the Veteran does or 
does not (as the case may be) meet the 
diagnostic criteria for PTSD.  

The examiner must provide a clear 
rationale for all opinions rendered, to 
include a discussion of the facts and 
medical principles involved.  A mere 
recitation of facts and conclusion, 
without a rationale, is not an adequate 
examination.  

The Veteran's claims file must be made 
available to the examiner for review in 
connection with the examination, the 
examiner must review the claims file, and 
the examiner must annotate his or her 
report as to whether the claims file was 
reviewed.

6.  Then, readjudicate the Veteran's 
claim for service connection for PTSD.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)..



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


